Citation Nr: 0203887	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-10 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim of 
service connection for a low back and right hip disability 
has been submitted.

2.  Entitlement to service connection for a neck and right 
shoulder disability.

3.  Entitlement to a rating in excess of 10 percent for right 
calf varicosities.

(The issue of entitlement to service connection for a right 
buttock disability will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1988 to 
July 1990.  This matter comes to the Board of Veterans' 
Appeals (Board) from April and September 1999 decisions of 
the Department of Veterans Affairs (VA) Waco Regional Office 
(RO), which denied service connection for a low back and 
right hip disability, as new and material evidence to reopen 
the claim had not been submitted.  The RO also denied service 
connection for, among other things, a neck and right shoulder 
disability.  Also, in April 1999, the RO granted an increased 
rating for right leg varicose veins.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, as the maximum allowable rating has not been 
granted, this matter continues before the Board.

The RO previously denied service connection for a low back 
and right hip disability by December 1994 rating decision, 
which became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  By May 2001 supplemental 
statement of the case, the RO determined that new and 
material evidence regarding that claim had been submitted, 
however, it denied service connection, nonetheless.  A 
previously-decided claim may not be reopened in the absence 
of new and material evidence.  Barnett v. Brown, 8 Vet. App. 
1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  Further, 
regardless of RO action, the Board is legally bound to decide 
the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.  Thus, 
the Board will address the matter of new and material 
evidence anew.

In submitting a February 1999 lay statement regarding the 
etiology of her left lower extremity bone cancer, the veteran 
has impliedly indicated her wish to reopen her claim of 
service connection for that disability.  See 38 C.F.R. 
§ 3.155 (2001).  As the issue of whether new and material 
evidence to reopen a claim of service connection for left leg 
cancer has not been adjudicated specifically, the Board 
refers such matter to the RO for initial adjudication.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  By December 1994 rating decision, the RO denied the 
veteran's claim of service connection for a low back and 
right hip disability; although she was notified of this 
decision in December 1994, she did not file an appeal within 
one year thereafter.

2.  The evidence received since December 1994 is probative of 
the issue at hand and so significant that it must be 
considered to decide fairly the merits of the claim.

3.  The veteran's low back and right hip disability is shown 
to be linked to her active service.

4.  Her neck and right shoulder disability is shown to be 
linked to her active service.

5.  Her right calf varicose vein disability is manifested by 
no more than dull aches and occasional spasms and is relieved 
by elevation of the right lower extremity.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, denying service 
connection for a low back and right hip disability, is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).

2.  New and material evidence to reopen the claim of service 
connection for a low back and right hip disability has been 
received.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156(a) (2001).

3.  Affording the veteran the benefit of the doubt, her low 
back and right hip disability was incurred in active military 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2001).

4.  Resolving the benefit of the doubt in the veteran's 
favor, her cervical spine and right shoulder disability was 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2001).

5.  The criteria for a rating in excess of 10 percent for her 
service-connected right calf varicosities have not been met.  
38 U.S.C.A. §§ 1131, 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.104 Diagnostic Code 7120 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claims.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained with regard to 
these issues.  The veteran and her representative, moreover, 
have been accorded ample opportunity to present evidence and 
argument on her behalf.  Further, the veteran and her 
representative have been notified of the evidence necessary 
to establish the benefits sought.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.

Service medical records indicate that in July 1988, the 
veteran fell off a six-foot bar and experienced low back 
pain.  An X-ray study showed scoliosis of the lumbar spine.  
The examiner opined that the scoliosis seen on X-ray could 
have been secondary to her positioning or a muscle spasm.  
July 1988 service medical records reflect complaints of right 
hip and right leg pain at the buttock.  Service medical 
records indicate that right hip and buttock pain occurred 
following physical therapy.  

In a June 1990 report of medical history, the veteran 
acknowledged, in pertinent part, recurrent back pain.  The 
examiner's notation indicated that her back pain was due to 
pregnancy.  The medical examination report reflected that her 
spine, lower extremities, feet, and upper extremities were 
normal.  

In July 1990, the veteran filed a claim of service connection 
for residuals of a basic training back injury, a low back and 
hip disability, "poss ulcer," and "vericoses."  By 
February 1991 decision, the RO granted service connection for 
varicosities of the right calf, and rated them zero percent 
disabling.  The RO denied service connection for residuals of 
a back and hip injury, as well as for an ulcer condition.  
The RO informed the veteran of its decision by letter in 
March 1990.

May 1993 VA medical records reflect a large lesion on the 
left distal femur.  Apparently, she was in good health until 
December 1992 when she complained of left leg pain.  An April 
1993 bone scan reveal sarcoma in the left femur.

In June 1993, the veteran filed a claim for increased rating 
for her service-connected varicose vein disability and 
indicated a desire to reopen her claim of service connection 
for a right leg and back disability that occurred as a result 
of a fall in service.  She also stated that she was seeking 
service connection for a left leg disability that occurred in 
basic training.  

June 1993 VA medical records reflected complaints of left 
knee and femoral pain.  A June 1993 X-ray study report 
indicated permealytic destruction of the distal femur.  In 
September 1993, she underwent a left femur allogenic bone 
graft.  In September 1993, the RO denied service connection 
for right leg injury residuals.  

October 1993 VA medical records indicate that the veteran had 
a history of osteosarcoma of the left femur and underwent 
chemotherapy.  

By December 1994 rating decision, the RO denied service 
connection for osteogenic sarcoma of the left femur, service 
connection for low back and hip pain, service connection for 
an ulcer, and service connection for varicose veins (the 
Board notes that service connection for varicose veins was 
already granted by prior decision).  The RO informed her of 
its determinations by letter posted that month.

In October 1998, she filed a claim of service connection for 
a low back and right hip disability, a right buttock 
disability, and a right leg disability which she 
characterized as "vericoses" [sic] (the Board notes that 
service connection for right leg varicose veins had already 
been granted by prior decision and that the claim was 
subsequently treated as a claim for increased rating).  She 
also sought service connection for a neck and right shoulder 
disability. 

October 1998 VA medical records reflected treatment for pain.  
She was being treated for chronic low back pain and neck 
pain.  According to the records, she had been suffering from 
those symptoms for 10 years, and her initial injury occurred 
due to an eight-foot fall.  Pain was also present in the 
right shoulder and right hip.  

By letter in February 1999, a service comrade of the veteran 
indicated that he witnessed photographic chemicals spill on 
her hands and left pant leg.  

On March 1999 VA medical examination, the examiner noted that 
the veteran's right calf varicose veins were first noted in 
basic training.  She indicated that the condition had become 
worse with age, and she complained of a dull bruising 
sensation in the right calf as well as occasional spasms, 
particularly when standing or walking.  She denied any 
current treatment and stated that surgery had never been 
preformed.  The report indicated that her varicose veins did 
not affect her daily activities and usual occupation.  
Although she complained of dull aches, she was able to 
exercise.  Elevation of the right leg relieved symptoms.  The 
examiner indicated that there was mild to moderate 
involvement of tortuous varicose veins in the superior calf 
and popliteal space of the right leg.  There were also 
several telangiectases on the skin surface.  The diagnosis 
was varicose veins of the right lower extremity.  

By April 1999 rating decision, the RO increased the veteran's 
rating for right calf varicosities to 10 percent.  The RO 
denied service connection for a low back and right hip 
disability as new and material evidence, sufficient to reopen 
that claim, had not been submitted.  Service connection for 
right buttock pain and a neck and right shoulder disability 
was also denied.  

May 1999 VA medical records reflected complaints of pain 
since 1988.  A handwritten note that appears to have been 
added to the progress note following the original examination 
indicated that the veteran had degenerative disc disease with 
slight to moderate kyphosis in C4, C5, and C6 but that there 
was no instability.  The note indicated that the veteran 
related her neck and back pain to a fall during basic 
training as she had experienced symptoms since that time.  
The note reflected an opinion that it was possible that her 
cervical spine degenerative disc disease was caused or made 
painful by the in-service injury.

On August 1999 VA medical examination, the veteran reported 
that in May 1988 she fell and complained of right hip pain 
and subsequent low back pain.  She complained of constant 
daily pain and stated that heavy lifting and other activities 
exacerbated the pain.  She told the examiner that she was 
supposed to use a neck collar, but did not.  Following 
physical examination of the back and shoulders, including a 
review of diagnostic test results, the examiner diagnosed 
chronic low back pain and right shoulder pain due to stress 
and slight degenerative changes in the mid cervical spine.  
The examiner opined that, as likely as not, the veteran's 
current symptoms were not related to the in-service trauma.  

In September 1999, the RO determined that new and material 
evidence to reopen the claim of service connection for 
residuals of back and hip injury, had not been submitted and 
denied service connection for a neck and right shoulder 
disability.

By May 2001 supplemental statement of the case, the RO 
determined that new and material evidence had been submitted, 
but it ultimately denied service connection for a low back 
and right hip disability.  

As noted above, the veteran's claim of service connection for 
a low back and right hip disability was finally denied by 
December 1994 rating decision.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
furnished as to a claim that has been disallowed.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  

Under applicable regulation, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Not every piece of new evidence is "material," but some new 
evidence may well contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually alter 
a rating decision.  Hodge, 155 F.3d at 1363.  

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the Court held that the 
holding in Justus was not altered by the Federal Circuit 
decision in Hodge.  

With these considerations, the Board must review all of the 
evidence that has been submitted by the veteran or otherwise 
associated with the claims file since the RO's prior final 
decision.  In this case, the additional evidence submitted 
after December 1994 consists of evidence of current diagnosis 
and favorable opinion regarding the veteran's low back and 
right hip disability.  That evidence provides a current 
picture of the state of the veteran's disability and an 
opinion regarding etiology.  Such favorable opinion was 
previously unavailable.  Clearly, the evidence associated 
with the claims file since December 1994 is new, as it is not 
duplicative of evidence contained within the claims file 
before that time.  As well, after carefully considering this 
evidence, the Board finds that it is new and material, 
sufficient to reopen the claim of service connection for a 
low back and right hip disability, as it contributes to a 
more complete picture of the origin disability for which 
service connection is now claimed.  38 C.F.R. § 3.156(a); 
Hodge, 155 F.3d at 1363.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2001).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2001), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(2001).  

In determining the proper rating to be assigned a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204 (1994); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  However, the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Tedeschi v. Brown, 7 
Vet. App. 411 (1995).  

The evidence is unequivocal with respect to the veteran's in-
service fall and with respect to the fact that she complained 
of low back and right hip pain at that time.  The evidence 
also demonstrates that she has a current diagnosis of chronic 
low back pain due to stress.  Thus, she has a present 
disability, a condition necessary for the granting of service 
connection.  38 C.F.R. § 3.303.

However, in order for service connection to be granted, there 
must be evidence of a nexus between her present disability 
and service.  Id.  On August 1999 VA medical examination, the 
examiner opined that it was as likely as not that the 
veteran's current symptoms were not related to her in-service 
trauma.  Stated in the positive form, the examiner's opinion 
indicates that that it is as likely as not that her current 
symptoms are related to her in-service trauma.  In the 
Board's view, such opinion indicates that the evidence in 
favor of and against her claim of service connection for a 
low back and right hip disability is in relative equipoise.  
See Gilbert, supra. When the evidence is in relative 
equipoise, the veteran prevails; thus, service connection for 
her low back and hip disability is granted.  Id.; 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.303.

The veteran did not complain of neck and right shoulder pain 
during service.  However, as stated above, she did suffer a 
fall during basic training and expressed other back-related 
complaints.  A written note added to the May 1999 VA progress 
note indicates an opinion that she suffers from cervical 
spine kyphosis as well as degenerative disc disease in that 
area.  Furthermore, according to the note, such was caused or 
aggravated by her fall during service.  On August 1999 VA 
medical examination, the examiner diagnosed right shoulder 
pain due to stress and mild degenerative changes in the 
cervical spine.  In the examiner's opinion, it was determined 
as likely as not that the veteran's current symptoms were 
unrelated to her in-service trauma.  The Board views the 
examiner's less-than-clear opinion as indicating that it is 
equally as likely as not (i.e., in relative equipoise or 
approximate balance) that her current symptoms are related to 
her in-service trauma.

Pursuant to the foregoing, it is clear that the veteran has a 
present neck and right shoulder disability.  A present 
disability is necessary for the granting of service 
connection.  38 C.F.R. § 3.303; Degmetich, supra.  Also, the 
evidence must show a nexus between the present disability and 
service.  38 C.F.R. § 3.303.  The May 1999 opinion indicates 
such a link, and the September 1999 opinion seems to indicate 
that the evidence as to nexus is in approximate balance or 
relative equipoise.  See Gilbert, supra.

The veteran is entitled to the benefit of the doubt.  
38 U.S.C.A. § 5107.  When the evidence is at least in 
relative equipoise, she prevails.  Gilbert, supra.  In this 
case, the evidence that present disability is related to 
service is at least in relative equipoise.  Thus, service 
connection for a cervical spine and right shoulder disability 
is granted.  

The veteran is currently rated 10 percent disabled under Code 
7120, reflecting varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking with symptoms relieved by 
elevation of the extremity or compression hosiery.  A 20 
percent rating is warranted for persistent edema, 
incompletely relieved by elevation of an extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 
percent rating is warranted for persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assignable for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.  38 C.F.R. § 4.104 (2001).  

She experiences dull leg aches, particularly after standing 
or walking, and occasional spasms.  On March 1999 VA medical 
examination, the examiner diagnosed varicose veins of the 
right lower extremity and indicated that elevation of the 
right leg relieved symptoms.  Thus, the symptoms fit squarely 
within the criteria established for a 10 percent rating.  Id.  
A 20 percent rating is not warranted unless there is 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  The evidence simply does not show persistent edema 
that is not relieved by raising the right lower extremity, 
eczema, or the other symptoms required for a 20 percent 
rating.  Id.  Therefore, an increased rating for right leg 
varicose veins is unwarranted at this time.  

Consideration has also been given to the potential 
application of various provisions of 38 C.F.R. Parts 3 and 4 
(2001).  Schafrath, supra.  However, the Board finds no basis 
on which to assign a higher disability rating than that the 
veteran manifests no separate and distinct symptoms of right 
lower extremity due to varicose veins not contemplated in the 
current 10 percent rating permitted under the Schedule.  

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to his 
service-connected disability is appropriate under the 
provisions of 38 C.F.R. 3.321(b)(1) (2001).  However, as 
there is no evidence to show marked interference with 
employment or frequent periods of hospitalization due to her 
service-connected varicose veins and she has made no 
assertions to that effect, an extraschedular disability 
rating is not shown to be warranted.  Bagwell v. Brown, 9 
Vet. App. 337 (1996).  

ORDER

Service connection for a low back and right hip disability is 
granted.

Service connection for cervical spine and right shoulder 
disability is granted.

Entitlement to a rating in excess of 10 percent for right 
calf varicose veins is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

